A perusal of the record in this case has led us to the conviction that the master and the chancellor ruled correctly on all issues involved except the one whether the appellee Glenn *Page 327 
Stewart had been guilty of adultery as charged in the answer. We are of the opinion that this misconduct on his part was established and that, both parties being at fault, the case should have been dismissed.
It is, therefore, the order of this court that the final decree be reversed with directions to dismiss the bill of complaint and the counterclaim.
CHAPMAN, C. J., BROWN and THOMAS, JJ., and BARNS, Circuit Judge, concur.
                      ON REHEARING GRANTED